Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G originally filed on February 26, 2010 (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value per share, of Trico Marine Services, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 26, 2010 RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius Advisors, LLC,its investment advisor RAMIUS NAVIGATION MASTER FUND LTD By: Ramius Advisors, LLC,its investment advisor RCG PB, LTD By: Ramius Advisors, LLC,its investment advisor RAMIUS ADVISORS, LLC By: Ramius LLC,its sole member RAMIUS LLC By: Cowen Group, Inc.,its sole member COWEN GROUP, INC. RCG HOLDINGS LLC By: C4S & Co., L.L.C.,its managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
